Citation Nr: 1604435
Decision Date: 02/08/16	Archive Date: 04/01/16
 
DOCKET NO. 09-45 270 )   DATE FEB 8 2016 

On appeal from the Department of Veterans Affairs Regional Office in Denver, Colorado 


THE ISSUES 

Entitlement to an effective date earlier than November 20, 2008, for the grant of a temporary total rating under 38 C.F.R. § 4.30 for convalescence following left knee arthroplasty. 


REPRESENTATION 

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD 

Roya Bahrami, Associate Counsel 


INTRODUCTION 

The Veteran had active service from November 1975 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In a December 2014 letter, the Veteran, through his representative, withdrew his request for a Board hearing. See 38 C.F.R. § 20.704(e) (2015). 

Although the Veteran did not appeal the August 2012 rating decision denying entitlement to TDIU, the Veteran's representative has raised the issue of entitlement to TDIU in its January 2016 Appellate Brief. This is construed as an intent to file a claim. The matter is referred to the RO for appropriate action. See 38 C.F.R. §3.155(2015). 


FINDING OF FACT 

The Veteran was admitted and underwent left knee arthroplasty on November 20, 2008. 


CONCLUSION OF LAW 

An effective date earlier than November 20, 2008, for the temporary total disability rating based on the need for convalescence after surgery may not be assigned. 38 U.S.C.A. §§ 1155, 5110 (West 2015); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.29, 4.30 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION 

The Veterans Claims Assistance Act (VCAA) provides that VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In regards to the Veteran's appeal for an earlier effective date for the grant of a temporary total rating under 38 C.F.R. § 4.30, the provisions of the VCAA are not applicable. The disposition of this claim turns entirely on application of the law and not on the underlying facts or development of the facts. Manning v. Principi, 16 Vet. App. 534, 542 (2002). There is no dispute as to the operative facts. The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts. Id., Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000). 


II. Analysis 

The Veteran was admitted to a VA medical center and underwent left knee arthroplasty on November 20, 2008. He remained an inpatient until November 25, 2008. He was granted a temporary total (i.e., 100 percent) rating effective from the date of hospital admission through December 31, 2009, pursuant to 38 C.F.R. § 4.30 (convalescent rating). He is seeking an effective date earlier than November 20, 2008, because he asserts he was unable to work starting May 23, 2008. 

Under 38 C.F.R. § 4.30, a temporary total disability rating for convalescence will be assigned effective from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more. The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period. 38 C.F.R. § 4.30 (2015). 

The provisions of 38 C.F.R. § 4.30, make clear that the temporary total rating could not begin prior to the date of hospital admission. There is no dispute that November 20, 2008 was the date of hospital admission. The Veteran's contention that he was unemployable prior to that date could not serve as a basis for an earlier effective date for the temporary total rating for convalescence; although it was apparently considered in the earlier adjudication of his claim for TDIU. In sum, there is no legal basis for the grant of an effective date earlier than November 20, 2008, for his temporary total disability rating based on surgical treatment requiring a period of convalescence. Accordingly, this claim must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER 

An effective date earlier than November 20, 2008, for the grant of a temporary total rating under 38 C.F.R. § 4.30 for convalescence following left knee arthroplasty is denied. 


Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals 




